      Case 2:20-cv-03095-MVL-KWR Document 15 Filed 04/19/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

 LARRION WEATHERSPOON                                                CIVIL ACTION
 VERSUS                                                              NO: 20-3095
 B AND B CONSTRUCTION, LLC, ET                                       SECTION: "S" (4)
 AL


                                     ORDER AND REASONS

       IT IS HEREBY ORDERED that plaintiff's Motion to Remand (Rec. Doc. 11) is

DENIED.

                                          BACKGROUND

       Defendant, National Indemnity Company ("National"), removed this action from state

court alleging that this court has diversity subject matter jurisdiction under 28 U.S.C. §

1332(a)(1), which provides that district courts have original jurisdiction over civil actions where

the amount in controversy exceeds $75,000, exclusive of interest and costs, and are between

citizens of different states. National alleges that plaintiff is a citizen of Louisiana, defendant

National is citizen of Nebraska, defendant B&B Construction is a Kentucky limited liability

company, whose sole member, Byron Bently, is a resident of and domiciled in Salt Lick,

Kentucky, with a second residence in South America, and defendant Luis Torres is a resident of

and domiciled in Florida. National further alleges that the amount in controversy requirement is

met in this case. Plaintiff has alleged personal injuries resulting from a motor vehicle accident,

and further alleges that she sustained damages, including, but not limited to pain and suffering,
      Case 2:20-cv-03095-MVL-KWR Document 15 Filed 04/19/21 Page 2 of 3




mental anguish and suffering, past and future medical, and property damage. Plaintiff seeks

damages for past and future medical expenses, rental expenses, mental anguish pain and

suffering, physical pain and suffering, and disability. Plaintiff has had an MRI of her cervical

spine with positive findings, and has been recommended for injections and branch blocks.

       Plaintiff has filed the instant motion to remand, arguing that diversity is lacking because

B&B Construction is a citizen of Louisiana. National opposes the motion.

                                           DISCUSSION

Legal Standards

       Motions to remand to state court are governed by 28 U.S.C. § 1447(c), which provides

that “[i]f at any time before the final judgment it appears that the district court lacks

subject-matter jurisdiction, the case shall be remanded.” The removing defendant bears the

burden of demonstrating that federal jurisdiction exists and therefore that removal was proper.

Jernigan v. Ashland Oil, Inc., 989 F.2d 812, 815 (5th Cir. 1993). In assessing whether removal is

appropriate, the court is guided by the principle, grounded in notions of comity and the

recognition that federal courts are courts of limited jurisdiction, that removal statutes should be

strictly construed. See Manguno v. Prudential Prop. & Cas. Ins. Co., 276 F.3d 720, 723 (5th Cir.

2002). Doubts regarding whether federal jurisdiction is proper should be resolved against federal

jurisdiction. Acuna v. Brown & Root, 200 F.3d 335, 339 (5th Cir. 2000).

       “Complete diversity requires that all persons on one side of the controversy be citizens of

different states than all persons on the other side.” Harvey v. Grey Wolf Drilling Co., 542 F.3d

1077, 1079 (5th Cir. 2008). As with limited partnerships and other unincorporated associations


                                                   2
      Case 2:20-cv-03095-MVL-KWR Document 15 Filed 04/19/21 Page 3 of 3




or entities, the citizenship of a limited liability company is determined by the citizenship of all of

its members. Id. at 1080.

Application to Facts of Case

       In moving for remand, plaintiff argues that B&B Construction is not a citizen of

Kentucky, because at the relevant time, it had a "principal business office" in both Louisiana and

Kentucky, and it filed an annual report with the Secretary of State of Louisiana two months prior

to the motor vehicle collision sued upon. Thus, plaintiff contends that B&B was a citizen of

Louisiana for diversity purposes.

       Plaintiff's argument is premised on the citizenship rules pertaining to corporations.

However, in addition to the fact that the factors pointed to would not render B&B Construction a

Louisiana citizen if it were a corporation, because they do not establish that its principal place of

business and state of incorporation is in Louisiana, B&B Construction is not a corporation, but a

limited liability company. As such, its citizenship is determined by the citizenship of its

members, and in this case, B&B Construction's sole member is a citizen of Kentucky. Thus,

there is complete diversity of citizenship among the parties to this matter. Accordingly,

       IT IS HEREBY ORDERED that plaintiff's Motion to Remand (Rec. Doc. 11) is

DENIED.
                                     19th day of April, 2021.
       New Orleans, Louisiana, this _____



                            ____________________________________
                                 MARY ANN VIAL LEMMON
                             UNITED STATES DISTRICT JUDGE


                                                  3
